DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the Final Office Action on the merits of Application No. 16/638151, filed on 02/11/2020. Claims 1-8 are still pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 104276478 to Isoya et al (henceforth referred to as Isoya).
Regarding claim 1, Isoya discloses a safety gear for an elevator, comprising: 
a frame body (i.e. Fig. 11, ref. 5, 6) on an ascending/descending body (i.e. Fig. 1, ref. 3) that moves while being guided along a guide rail (i.e. Fig. 1, ref. 1); 
a normal wedge guide (i.e. Fig. 11, ref. 7), which has a normal wedge guide surface becoming closer to the guide rail as extending upward, and is movable with respect to the frame body in a horizontal direction; 
a pressing spring (i.e. Fig. 11, ref. 9), which is between the frame body and the normal wedge guide (i.e. Fig. 11, ref. 9 moves ref. 7 relative to ref. 5 and 6), and is configured to apply a pushing force against movement of the normal wedge guide (i.e. Machine translation paragraph 0038, lines 6-7: “elastomer 9 presses the brake shoe 800 on the guide rail 1”) in a direction of moving away from the guide rail; 
a normal wedge member (i.e. Fig. 11, ref. 13), which is on a guide rail side of the normal wedge guide, and is pulled upward at a time of emergency braking of the ascending/descending body to be moved along the normal wedge guide surface (i.e. shown in Fig. 5-Fig. 7);
a reverse wedge member (i.e. Fig. 11, ref. 12), which is on the guide rail side of the normal wedge member, and is pulled upward together with the normal wedge member at the time of emergency braking of the ascending/descending body to be pressed against the guide rail (i.e. shown in Fig. 5-Fig. 7); and 
a vertical direction spring device (i.e. Fig. 11, ref. 17) on an upper most surface of the reverse wedge (i.e. an upper most surface of the horizontal extension as marked up in figure below), 
wherein the normal wedge member has a reverse wedge guide surface becoming more distant from the guide rail as extending upwards, 
wherein the reverse wedge member is movable with respect to the normal wedge member along the reverse wedge guide surface (i.e. shown in Fig. 5-Fig. 7), 
wherein the vertical direction spring device is configured to apply a pushing force against upward movement of the reverse wedge member with respect to the normal wedge member (i.e. Fig. 11, this happens due to placement of Fig. 17 between rev. 13 and ref. 12), 
and wherein the vertical direction spring has a region in which a rate of change in force generated along with increase in upward displacement amount of the reverse wedge member with respect to the normal wedge member decreases as compared to that in initial displacement (Fig. 11, rate of change of the vertical direction spring decreases to zero as the normal wedge member stops moving relative to the normal wedge guide surface when the braking system stops the car).
Isoya does not specifically teach a spring constant of the vertical direction spring is lower than a spring constant of the pressing spring device. However, Isoya teaches the pressing spring device reacts and presses the brake shoe against the guide rail for emergency braking of the car (i.e. Machine translation paragraph 0038) whereas the vertical direction spring merely acts as a buffer to prevent degradation of the brake shoe over time (i.e. Machine translation paragraph 0061). Therefore, it would have been obvious to one of ordinary skill in the art that the spring constant of the vertical direction spring is less than the spring constant of the pressing spring device. 

Regarding claim 2, Isoya discloses a safety gear for an elevator, comprising: 
a frame body (i.e. Fig. 11, ref. 5, 6) on an ascending/descending body (i.e. Fig. 1, ref. 3) that moves while being guided along a guide rail (i.e. Fig. 1, ref. 1); 
a normal wedge guide (i.e. Fig. 11, ref. 7), which has a normal wedge guide surface becoming closer to the guide rail as extending upward, and is movable with respect to the frame body in a horizontal direction; 
a main pressing spring device (i.e. Fig. 11, ref. 9) between the frame body and the normal wedge guide (i.e. Fig. 11, ref. 9 moves ref. 7 relative to ref. 5 and 6) to apply a pushing force against movement of the normal wedge guide (i.e. Machine translation paragraph 0038, lines 6-7: “elastomer 9 presses the brake shoe 800 on the guide rail 1”) in a direction of moving away from the guide rail; 
a normal wedge (i.e. Fig. 11, ref. 13) on a guide rail side of the normal wedge guide, and is pulled upward at a time of emergency braking of the ascending/descending body to be moved along the normal wedge guide surface (i.e. shown in Fig. 5-Fig. 7);
a reverse wedge guide (i.e. Fig. 11, right incline surface of ref. 13) provided on the frame body on an opposite side of the normal wedge with respect to the guide rail; 
a reverse wedge (i.e. Fig. 11, ref. 12) provided on the guide rail side of the reverse wedge; and 
a vertical direction spring (i.e. Fig. 11, ref. 17) on an upper most surface of the reverse wedge (i.e. an upper most surface of the horizontal extension as marked up in figure below), 
wherein the reverse wedge guide has a reverse wedge guide surface (i.e. Fig. 11, right incline surface of ref. 13) becoming more distant from the guide rail as extending upward, 
wherein the reverse wedge member is movable with respect to the reverse wedge guide along the reverse wedge guide surface (i.e. shown in Fig. 11-Fig. 12), 
wherein the vertical direction spring is configured to apply a pushing force against upward movement of the reverse wedge member with respect to the reverse wedge guide (i.e. Fig. 11, this happens due to placement of Fig. 17 between rev. 13 and ref. 12), and 
wherein the vertical direction spring has a region in which a rate of change in force generated along with increase in upward displacement amount of the reverse wedge with respect to the reverse wedge guide decreases as compared to that in initial displacement (Fig. 11, rate of change of the vertical direction spring decreases to zero as the normal wedge stops moving relative to the reverse wedge guide surface when the braking system stops the car).
Isoya does not specifically teach a spring constant of the vertical direction spring device is lower than a spring constant of the pressing spring device. However, Isoya teaches the pressing spring device reacts and presses the brake shoe against the guide rail for emergency braking of the car (i.e. Machine translation paragraph 0038) whereas the vertical direction spring merely acts as a buffer to prevent degradation of the brake shoe over time (i.e. Machine translation paragraph 0061). Therefore, it would have been obvious to one of ordinary skill in the art that the spring constant of the vertical direction spring is less than the spring constant of the pressing spring device. 

Regarding claims 3 and 5, wherein the vertical spring device includes a Belleville spring (i.e. Fig. 11, ref. 17 shown as a spring conical plate similar to a type of Belleville spring). 
Regarding claim 7, wherein a first length of the reverse wedge (i.e. the inside length of the reverse wedge as shown in marked up below) is less than a second length of the normal wedge (i.e. the total length of the normal wedge as marked up below).
Regarding claim 8, wherein a first length of the reverse wedge (i.e. the inside length of the reverse wedge as shown in marked up below) is less than is less than a second length of the reverse wedge (i.e. outside length of the reverse wedge as marked up below).

    PNG
    media_image1.png
    358
    594
    media_image1.png
    Greyscale

Allowable Subject Matter
Claims 4 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 03/11/2022 have been fully considered but they are not persuasive. 
Applicant argues on Page 6, line 21-page 7, line 2 that Isoya does not teach the vertical direction spring on an upper most surface of the reverse wedge. This argument is not persuasive because per the rejection above, Isoya teaches the vertical direction spring is on an upper most surface of the horizontal extension of the reverse wedge. All the claim limitations of independent claims 1 and 2 are taught in Isoya, thus the rejection is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM M TRAN whose telephone number is (571)270-7825. The examiner can normally be reached M 9-5, W-F 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIEM M TRAN/Examiner, Art Unit 3654